UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1550


In Re:   STEVEN DONEWAN CARR,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (5:98-cr-00246-RLV-2)


Submitted:   July 31, 2014                  Decided:    August 14, 2014


Before SHEDD and     FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Steven Donewan Carr, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven Donewan Carr petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his Fed. R. Civ. P. 60(b) motion.              He seeks an order from this

court directing the district court to act.                    We find the present

record   does   not   reveal    undue       delay   in    the    district     court.

Accordingly,    although   we    grant        leave      to    proceed   in   forma

pauperis, we deny the mandamus petition.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                        2